—Judgment, *143Supreme Court, New York County (Carol Berkman, J.), rendered December 16, 1996, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the third degree and attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to consecutive determinate prison terms of 5 and 7 years, respectively, unanimously affirmed.
Defendant’s argument that the court improperly sentenced him to consecutive terms is unpreserved for appellate review (People v Hamlet, 227 AD2d 203, 204, lv denied 88 NY2d 1021), and we decline to review it in the interest of justice. Were we to review this claim, we would find that “the sentencing court does not have an independent obligation, in the first instance, to make findings of the presence or absence of mitigating circumstances, and that if the claim is not raised then the sentences must be consecutive” (supra, at 204; Penal Law § 70.25 [2-b]. Furthermore, the imposition of consecutive sentences was appropriate in this case, particularly since defendant deceived the court as to his identity and prior record. Concur— Milonas, J. P., Tom, Andrias and Saxe, JJ.